PER CURIAM.
REVERSED. Karl Anthony Dennis (Dennis) was sentenced to adult probation in November 1990. This order was later modified in March, 1992, to place Dennis in a probation and restitution center, but was entered without providing him with a hearing. A probation order cannot be modified without a hearing, even when jurisdiction is specifically reserved for the purpose of adding a special condition. Russo v. State, 603 So.2d 1353 (Fla. 1st DCA 1992) (citing Clark v. State, 579 So.2d 109 (Fla.1991)). The revocation order under review relies in part on the March 1992 modification order to find violations of probation; the order therefore must be vacated.
Dennis moreover was sentenced without the protections required by Troutman v. State, 630 So.2d 528 (Fla.1993). We therefore remand for proceedings consistent herein.
SMITH, MICKLE and LAWRENCE, JJ., concur.